Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 10-20 have been cancelled.
2.	Claims 1-9, 21-30, are allowed. The allowable Subject matter for claims 21, 29 were indicated in office Action mailed on 11/06/20.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 5, 21, 29. 
4.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a lamp, comprising a plurality of light emitting diodes (LEDs) arranged as an array of LEDs; wherein the modulation distribution network modulates light emitted by each LED with a modulation signal selected from a set of modulation signals to form digital light signals associated with each respective LED, wherein the convex lens is positioned to create a mapping between locations in a space illuminated by the lamp and the LEDs lighting each respective location such that the digital light signals received by a receiver as the receiver moves to at each respective location within the space can be used to determine the location of the receiver within the space; in combination with the rest of the limitations of claim 1.
5.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a localization system, comprising: a plurality of receivers; and an LED lamp, wherein the LED lamp includes a plurality of light emitting diodes (LEDs) arranged as an array 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
February 11, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877